DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter Kumar) (US 9,996,429 B1) in view of Teli et al. (hereinafter Teli) (US 9,354,907 B1).

As to claim 1, Kumar teaches a method for processing read requests, comprising: 
while concurrently recovering virtual machine data pertinent to a virtual machine (col. 4, lines 48-50; col. 6, lines 58-67): 
receiving, from the virtual machine, a first read request comprising a first virtual disk block address (col. 19, lines 33-39; col. 27, lines 51-65; col. 4, lines 24-50); 
obtaining a first block bitmap state using the first virtual disk block address (col. 18, lines 19-54); 

providing, in response to the first read request, the first virtual machine data to the virtual machine (col. 19, lines 33-39; col. 27, lines 51-65; col. 4, lines 24-50).
Kumar does not explicitly teach concurrently recovering virtual machine data pertinent to a virtual machine while receiving requests to operate the virtual machine.
Teli teaches receiving a request to restore a virtual machine and virtual machine metadata that can include part or all of a virtual disk associated with the VM, information identifying which blocks in the virtual disks are allocated to the VM, as well as state/status information (Abstract; col. 1, lines 17-24; col. 4 lines 1-13 and 38-50; col. 5, lines 27-63).  Furthermore, Teli teaches concurrently with processing of the I/O operations, a migration data process can be performed for backup (col. 11, line 66 through col. 12, line 2).  
Kumar and Teli are analogous art with the instant application because they are all in the same field of endeavor of data backup and recovery.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kumar such that it would include the teachings of Teli, including concurrently recovering virtual machine data pertinent to a virtual machine while receiving requests to operate the virtual machine, as taught and suggested in Teli.  The suggestion/motivation for doing so would have been to provide the predicted result of optimizing the restoring of virtual machine and virtual disk data by preventing performance degradation, such as delays in performing read and write operations, while the virtual machine and virtual disk are being restored (Abstract; col. 1, lines 31-38; col. 11, line 66 through col. 12, line 2). 

As to claim 2, Kumar teaches wherein the first block bitmap state reflects a first value indicative that a virtual disk block of a virtual disk is empty (col. 9, lines 22-25; col. 20, lines 57-61).

As to claim 3, Kumar teaches wherein the first virtual disk block address references the virtual disk block, wherein the virtual disk is locally accessible (col. 10, lines 5-7; col. 11, lines 45-54; Fig. 6A and 13).

As to claim 4, Kumar teaches further comprising: storing the first virtual machine data locally in the virtual disk at the first virtual disk block address (col. 10, lines 5-7; col. 11, lines 45-54; Fig. 6A and 13); and updating the block bitmap to replace the first block bitmap state with a new first block bitmap state, wherein the virtual disk is associated with the virtual machine (col. 22, lines 42-51).

As to claim 5, Kumar teaches wherein the new first block bitmap state reflects a second value indicative that the virtual disk block of the virtual disk is non-empty (col. 20, lines 54-61).

As to claim 6, Kumar (col. 19, lines 40-45; col. 28, lines 8-16) and Teli (claims 1 and 12) teaches further comprising: receiving, from the virtual machine, a second read request comprising a second virtual disk block address; obtaining a second block bitmap state using the second virtual disk block address; reading, based on the second block bitmap state, second virtual machine data stored locally on a virtual disk at the second virtual disk block address; and providing, in response to the second read request, the second virtual machine data to the virtual machine.

As to claim 7, Kumar teaches wherein the second block bitmap state reflects a value indicative that a virtual disk block of a virtual disk is non-empty (col. 20, lines 54-61).

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, Kumar teaches wherein the virtual machine executes on the client device (Abstract; col. 4, lines 24-32).

Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dornemann (US 2018/0143880 A1) discloses a method for resuming virtual machine, involves retrieving backup of data and memory from storage devices, and transmitting backup of data and memory to source client computing device such that VM resumes operation on computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199